Citation Nr: 1022448	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in April 2010.  A transcript of his hearing 
has been associated with the record.

The  issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).   Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran maintains that he has bilateral hearing loss 
disability as the result of acoustic trauma in service.  
Service personnel records disclose that the Veteran served as 
a light truck driver.  At his April 2010 hearing, the Veteran 
testified that he was exposed to aircraft noise during 
training and when he picked up supplies and cargo at the 
airport in Iceland.  He stated that he did not utilize 
hearing protection during service.  In other statements of 
record, the Veteran has indicated that he was exposed to 
artillery noise during service.

A VA audiological examination has not been conducted.  The 
issue of whether the Secretary must provide a VA medical 
examination has been addressed in Duenas v. Principi, 18 Vet. 
App. 512 (2004) and McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  In McClendon, the Court of Appeals for Veterans 
Claims (Court) held that in disability compensation claims, 
the Secretary must provide a VA medical examination when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.  18 Vet. App. at 
516.

In this case, the Board finds the Veteran's report of 
acoustic trauma in service plausible.  The record also shows 
that he currently suffers from bilateral hearing loss.  The 
Board therefore concludes that a VA examination to determine 
the etiology of the current hearing loss is warranted.

The Board additionally notes that the Veteran has reported 
recent VA treatment for his hearing loss disability.  The 
most recent VA treatment records associated with the claims 
file date to October 2006.  Updated records should be 
obtained.

In light of the above discussion, the Board has concluded 
that additional development of the record is necessary.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain current VA treatment records 
from the Tuskegee VA Medical Center.  All 
attempts to obtain such records should be 
fully documented in the claims file.  If, 
after making reasonable efforts to obtain 
the identified records, the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond. 

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss.  All necessary 
testing should be carried out in 
conjunction with this examination, the 
results of which should be reported in 
detail.  The claims file and a copy of 
this remand should be provided to the 
examiner for review.  The examiner should 
elicit a complete history from the 
Veteran.

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
claimed bilateral hearing loss is related 
to any disease or injury in service.  

A discussion of the complete rationale 
for all opinions expressed, to include 
discussion of relevant evidence, should 
be included in the examination report.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


